Citation Nr: 1454552	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  10-09 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for cardiovascular disorder.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from July 1957 to July 1960 and from August 1964 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction has since been transferred to the Atlanta, Georgia RO.  In October 2014, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of this hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran incurred a cardiovascular disorder during active service, and symptoms of a cardiovascular disorder have been continuous since separation.

2.  The Veteran incurred a bilateral knee disability during active service, and symptoms of a bilateral knee disability have been continuous since separation from service.
CONCLUSIONS OF LAW

1.  A cardiovascular disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  Left and right knee disabilities were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In the current appeal, the Veteran asserts that he has right and left knee disabilities as well as a cardiovascular disorder that are related to his service.  Review of his service medical records reflects treatment for, and diagnoses of, bilateral knee pain and crepitus of the left knee.  These records also reflect treatment for, and diagnoses of, pain or pressure in the chest and a diagnosis of sinus bradycardia complete right (bundle branch) block.

Post-service treatment records show that the Veteran underwent a total knee replacement of the left knee in 1999 and the right knee in 2000.  In September 2005, the Veteran underwent a coronary artery bypass; atherosclerotic coronary artery disease was diagnosed.

Significantly, throughout the appeal, the Veteran has provided competent and credible assertions that he has experienced chest and bilateral knee pain since service.  In light of these contentions as well as the Veteran's in-service and post-service treatment for bilateral knee disabilities and a cardiovascular disorder, the Board gives the Veteran the benefit of the doubt and finds that service connection for a bilateral knee disability and cardiovascular disorder is warranted.  Further discussion of the evidence is simply not warranted.  The nature and extent of this disability caused by service is not currently before the Board.


ORDER

Service connection for cardiovascular disorder, is granted.

Service connection for left knee disability is granted.

Service connection for right knee disability is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


